NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        BILLY BART SAIN, Appellant.

                             No. 1 CA-CR 18-0542
                               FILED 5-30-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-109585-001
                 The Honorable Danielle J. Viola, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

KBunited, LLC, Phoenix
By Kerrie M. Droban
Counsel for Appellant
                              STATE v. SAIN
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge David D. Weinzweig delivered the decision of the Court,
in which Judge Kent E. Cattani and Judge James P. Beene joined.


W E I N Z W E I G, Judge:

¶1            Billy Bart Sain appeals his convictions and sentences for theft
of means of transportation and possession of burglary tools. After
searching the record and finding no arguable, non-frivolous question of
law, Sain’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), asking this court to
search the record for fundamental error. Sain had the opportunity to file a
supplemental brief but did not. We affirm Sain’s convictions and sentences
after reviewing the record.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Two police officers spotted a stolen white Dodge pickup truck
parked in front of a trailer in February 2017. They surveilled the trailer and
called for backup. Police directed the trailer’s occupants to exit. Seven
people exited, including Sain, and police detained them. The owner of the
trailer consented to a search of his home, where police found a jiggle key
that started the Dodge pickup truck. Police also searched the truck. They
noticed the lock on the driver’s side door was damaged, and they found
pawn slips, an insurance statement, vehicle registration and other
paperwork with Sain’s name on it. They also found that Sain’s personal
license plate was affixed to the stolen truck. Police then arrested Sain.

¶3             The State charged Sain with theft of means of transportation
(count 1), trafficking in stolen property (count 2) and possession of burglary
tools (count 3). The court held a three-day jury trial in May and June 2018.
The court admitted several exhibits, and the jury heard testimony from the
victim, three police officers, a detective, a pawn shop manager and Sain.
Sain stipulated and admitted that he had three prior felony convictions. At
the close of evidence, the jury found Sain guilty of counts 1 and 3 but
acquitted him of count 2. The court then sentenced Sain as a category 3
repetitive offender to presumptive, concurrent prison terms of 11.25 years
on count 1 and 3.75 years on count 3. Sain timely appealed.




                                      2
                             STATE v. SAIN
                           Decision of the Court

                                DISCUSSION

¶4           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶5            Sain was present and represented by counsel at all stages of
the proceedings against him. The record reflects that the superior court
afforded Sain all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. Sain’s sentences fall within the range
prescribed by law, with sufficient credit given for presentence
incarceration.

                               CONCLUSION

¶6            Sain’s convictions and sentences are affirmed. Counsel’s
obligations in this appeal will end once Sain is informed of the outcome and
his future options, unless counsel finds an issue appropriate for submission
to the Arizona Supreme Court by petition for review. See State v. Shattuck,
140 Ariz. 582, 584-85 (1984). On the court’s own motion, Sain has 30 days
from the date of this decision to proceed with a pro se motion for
reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         3